PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/916,084
Filing Date: 2 Mar 2016
Appellant(s): OXYCOM BEHEER B.V.



__________________
Catherine Shultz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Dec. 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 22, 26, 27, 32, 33 and 42–45 is rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec et al., US 2005/0044862 (“Vetrovec”) in view of Helen Yang et al., “Temperature-Triggered Collection and Release of Water from Fogs by a Sponge-Like Cotton Fabric,” Materials Views, Advanced Materials, pages 1–5 (Jan. 09, 2013) (“Yang”)1 and in further view of van Heeswijk US 2011/0120685 (“van Heeswijk”).
Claims 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec in view of Yang in further view of van Heeswijk and in further view of Rainville et al., US 5,768,897 (“Rainville”).  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec in view of Yang in further view of van Heeswijk in further view of Rainville and in further view of Tai et al., US 2014/0174295 (“Tai”).  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec in view of Yang in further view of van Heeswijk and in further view of Setoguchi, US 2011/0061413 (“Setoguchi”).
Claim 22 describes a water extracting device configured to remove water vapor from air.  The device comprises a carrier structure.  The device further comprises a substrate of fibrous material comprising a plurality of individual fibers.  Each individual fiber comprises a core and a quantity of LCST polymer forming a layer surrounding the core.  The device further comprises a heating provision arranged to selectively heat the LCST polymer to above its lower critical temperature whereby liquid water absorbed by the fibers can be subsequently released on heating. The carrier structure is at least partially integrated with the heating provision.  The carrier structure comprises a conducting metal foil divided into a plurality of fins, separated from each other by cuts, and through which air can circulate between a first surface and a second surface of the foil.  The fibrous material is laminated to the first surface to form an LCST laminate.  The water extractor comprises a plurality of layers of LCST laminate, spaced apart from each other by spacers.  The device further comprises a collector arranged below the carrier structure to collect the liquid water released from the fibers.  
The phrase—“the fibrous material is laminated to the first surface” of the carrier structure—is interpreted to mean that the fibrous material is attached to the carrier structure.  This interpretation is consistent with the disclosure because Fig. 1 illustrates the fibrous material layer 4 attached to the carrier layer 2.  Spec. Fig. 1, [0034].
Vetrovec disclsoes an autonomous water source 710 (corresponding to the claimed “water extracting device”) configured to remove water vapor from air.  Vetrovec Fig. 12, [0103].  The device 710 comprises a tray 728 with a water sorption medium 24, provided on the tray 728.  Id.  The tray 728 comprises a heater 781 (the “heating provision”).  Id.  The heater 781 is arranged to selectively heat the sorption medium 24 above a lower critical temperature, whereby liquid water absorbed by the sorption medium 24 can be released on heating. Id. at [0083].  The tray 728 is at least partially integrated with the heater 781, because the heater 781 is located within the tray 728.  Id. at Fig. 12, [0103].  The device 710 also comprises a condenser 38 (the “collector”) arranged below the tray 728 to collect the liquid water released by the sorption material 24.  Id. at [0075].

    PNG
    media_image2.png
    902
    956
    media_image2.png
    Greyscale

Vetrovec differs from claim 22, because it does not disclose the sorption medium 24 being a substrate of fibrous material comprising a plurality of individual fibers, with each fiber comprising a core and a quantity of LCST polymer forming a layer surrounding the core, as required by the claim.
Vetrovec also differs from claim 22, because it illustrates a single laminate (i.e., one single tray 728 with sorption material 24), rather than a plurality of laminates separated by spacers, as required by the claim.
Regarding the first issue, in the art of collecting water from ambient air, Yang discloses a sponge-like cotton fabric which collects and releases water from a humid atmosphere.  Yang p. 1.  The fabric absorbs water from the atmosphere when the fabric is at a relatively low temperature.  Id. at ps. 1, 3, 4.  When the fabric is heated to a higher temperature, it releases the absorbed water.  Id.  The fabric is a fibrous material because it comprises a plurality of individual cotton fibers.  Id. at p. 1.  Each individual fiber comprises a core (the cotton fiber) covered with a layer of LCST material, such as PNIPAAm, surrounding the core.  Id.  Yang’s water absorbing fabric is beneficial because it provides a relatively inexpensive material for absorbing and releasing water from ambient air.  Id.  
It would have been obvious to use Yang’s cotton fabric as Vetrovec’s sorption material 24 to provide this benefit.  It also would have been obvious to use Yang’s cotton fabric as Vetrovec’s sorption material 24 because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.  Vetrovec’s sorption material 24 is designed to absorb water from ambient air at a relatively low temperature, and to release this water when heated to a higher temperature.  Vetrovec [0079], [0083].  Yang’s cotton fabric also absorbs water from ambient air at a relatively low temperature and releases it when heated to a higher temperature.  Yang p. 1.  Therefore, a person of ordinary skill in the art would have a reasonable expectation of success with this modification.
Regarding the second issue, the tray 728 in Vetrovec is made from a porous material, that is easily permeable by water vapor and air.  Vetrovec Fig. 12, [0070].  As such, the tray 728 can be made from a variety of materials, such as perforated or expanded metal, perforated ceramics, wire mesh, screen, molded plastic screen, or fiberglass screen.  Id.  Additionally, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” while “mere scaling up of a prior art process capable of being scale up, if such were the case, would not establish patentability in a claim to an old process so scaled.”  See MPEP 2144.04(VI)(B); MPEP 2144.04(IV)(A).
Van Heeswijk discloses a dehumidifier 58 comprising a plurality of plates 10 (the “carrier structure”), which are separated from one another by spacers 22 (the “spacers”).  Van Heeswijk Figs. 2, 5, [0070], [0091], [0092].  The plates 10 comprise a metallic material (the “conducting metal foil”) divided into a plurality of fins 14 (the “plurality of fins”) and slits 16 between the fins 14.  Id. at [0087], [0092].  With is spaced arrangement, the plates 10 form channels 26 between the plates 10.  Id.  Humidified air is cooled as it passes through the channels 26.  Id. at [0092].  As the air cools, moisture within the air condenses and is collected on the fins 14.  Id.  The condensed water passes through the slits 16, and onto drip tray 66 where it is collected.  Id.  The fins 14 may be provided with an appropriate coating, to encourage wicking.  Id.  

    PNG
    media_image3.png
    827
    1434
    media_image3.png
    Greyscale

The plate arrangement in van Heeswijk is beneficial because it reduces laminar flow, as air passes through the channels 26, improving heat transfer.  Van Heeswijk [0035].  It would have been obvious to use the plate arrangement in van Heeswijk, in place of the tray 728 in Vetrovec, in order to provide this benefit.  
It also would have been obvious to make this modification, because it would have the effect of duplicating the parts of the device, while also scaling up its size.  Vetrovec illustrates a single tray 728 with a sorbent material 24 used to capture water vapor from air.  Vetrovec Fig. 12, [0103].  The tray 728 can be made from virtually any porous material that allows is easily permeable by water vapor and air.  Id. at [0070].  Van Heeswijk illustrates a dehumidifier 58, with several trays (plate 10) stacked together, and coated with a wicking material, provided to remove water from air.  Van Heeswijk Figs. 2, 5, [0091], [0092].  The plates 10 are easily permeable by water vapor and air, because air is dehumidified as it passes through the channels 26 between the plates 10.  Id.  A person of ordinary skill in the art would have understood that van Heeswijk’s plate arrangement has a higher dehumidification capacity, compared to Vetrovec, because van Heeswijk’s device has several plates 10, while Vetrovec’s device has a single tray 728.  Therefore, it would have been obvious to use van Heeswijk’s plate arrangement as the tray 728 in Vetrovec, in order to duplicate parts and scale up the side of the device.  See MPEP 2144.04(VI)(B); 2144.04(IV)(A).
Note that with this modification, the metallic parts of the plates 10, on its own or in combination with Vetrovec’s heater 781, could also correspond to the “heating provision”—because the metal would be heated, at least partially, by Vetrovec’s heater 781.
Claim 26 requires for the device of claim 22, the LCST polymer is poly(N-isopropylacrylamide) (PNIPAAm).
Yang’s LCST polymer coating is PNIPAAm.  Yang p. 1.
Claim 27 requires for the device of claim 22, the fibers comprise natural fibers.
Yang’s fibers are natural because they are made of cotton.  Yang p. 1.
Claim 28 requires for the device of claim 22, a restive heating element is provided on the second surface of the conducting metal foil.
Vetrovec’s device comprises an electric heater 781 used to heat the sorption medium 24 to remove absorbed water.  Vetrovec Fig. 12, [0103].  The location of the electric heater 781 is not critical, as long as it is in a position to supply heat to the sorption medium.  Id. Therefore, it would have been an obvious, routine engineering choice to locate the heater 781 on the bottom surface of the tray bottom 26 because in this position, the heater 781 would be sufficiently close to the sorption medium to heat it to remove absorbed water.  
Additionally, Rainville teaches that it is beneficial to provide a restive heating element 126 below a desiccant material 124 in order to heat the desiccant so that it can release water after it has absorbed water from the air to regenerate the material 124.  Rainville Fig. 1, col. 6, ll. 23–50.  Therefore, it would have been obvious to provide Vetrovec’s heater 781 on the bottom of the tray bottom 26 because this is a conventional location for a heater to remove water from a desiccant material.  It also would have been obvious for Vetrovec’s electric heater 781 to be a restive heater because Rainville teaches that restive heaters are electric heaters conventionally used in the art for removing water from desiccant materials.  Id. 
Claim 29 requires for the device of claim 28, the restive heating element comprises a carbon containing layer, comprising carbon black particles.
As noted, Vetrovec’s device uses an electric heater 781 to heat the sorption material to remove absorbed water from it.  Vetrovec [0103].  The reference, however, does not explicitly disclose the electric heater comprising a carbon containing layer, comprising carbon black particles.
However, Tai teaches that a water absorbent material can be regenerated by passing electricity through a conductive material such as carbon black to heat the material.  Tai [0027].  Therefore, it would have been obvious to use Tai’s heating system as Vetrovec’s electric heater 781 because this would merely involve substituting one known element for another with a reasonable expectation of success.  MPEP 2143(I)(B).
Claim 30 requires for the device of claim 28, the restive heating element covers regions of the substrate and other regions of the substrate are free of the restive heating element or any other heating elements.
As seen in Vetrovec’s Fig. 12, the electric heater 781 does not cover the entirety of the sorption medium 24.  Vetrovec Fig. 12, [0103].  Therefore, the heater 781 covers regions of the sorption medium 24 (the “substrate” when replaced by Yang’s cotton fabric) while other regions of the sorption medium 24 are free of the heating element 781.
Claim 31 requires for the device of claim 28, the carrier structure comprises a generally rectangular panel, and the restive heating element comprises strips extending across the panel that can be selectively activated.
Vetrovec’s sorption tray bottom 26 is a generally rectangular panel, as seen in Fig. 1.  Vetrovec Fig. 1.  The electric heater 781 comprises a strip that extends across the panel.  Id. at Fig. 12, [0103].  The heater 781 can be selectively activated because the heater 781 is turned on and off depending on whether water is to be absorbed or released by the sorption medium 24.  Id. at [0104].  It would have been obvious to provide a second heater 781 with Vetrovec because this would merely involve duplicating parts of the device, with no meaningful change in function.  MPEP 2144.04(VI)(B) (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).  
Claim 32 describes a system.  The system comprises a housing having an inlet and an outlet, and the water extracting device according to claim 22.  Moist air can flow from the inlet to the outlet over the substrate and circulate between the surfaces of the conducting metal foil.  The LCST polymer can absorb moisture from the air and subsequently release it as liquid water in response to an external stimulus for collection by the collector.
Vetrovec discloses a system comprising a housing 725.  Vetrovec Fig. 12, [0103].  The housing 725 comprises two openings 33 on either side that allow for exchange of atmosphere between the interior of the housing and the outside atmosphere.  Id. at Fig. 4, [0073].  One of the openings 33 corresponds to the “inlet” while the other corresponds to the “outlet.”  The openings 33 allow moist air from the atmosphere to enter the housing 725 so that it can flow over the sorption material 24 (the “substrate” when replaced with Yang’s cotton fabric) and circulate between the surfaces of the tray bottom 26.  Id. at Fig. 4, [0073].  The sorption material 24 (and therefore the LCST material on Yang’s cotton fabric) absorbs moisture from the air.  Vetrovec [0064], Yang p. 1.  The sorption material 24 (and therefor the LCST material on Yang’s cotton fabric) subsequently releases the water in response to being heated.  Vetrovec [0064], Yang p. 1.  Yang’s LCST material releases the absorbed moisture as liquid water on heating.  Yang p. 1.  The water is collected by Vetrovec’s condenser 38.  Vetrovec [0104].
Claim 33 requires for the system of claim 32, the housing further comprises a drain and a gravity flow structure leading to the drain.
Vetrovec’s housing 725 comprises a drain hole 52 and a gravity flow structure (the angled condenser 38) leading to the drain.  Vetrovec Figs. 2, 12, [0077].
Claim 34 requires the system of claim 32 further comprises a heat exchanger communicating with the outlet.  Air leaving the outlet can flow through the heat exchanger and be cooled.
Vetrovec does not explicitly disclose this feature.  However, Vetrovec’s device 710 is used in an indoor environment.  Vetrovec [0055].  Therefore, the air exiting the opening 33 flows into an indoor space.  Id. at [0033].  It would have been obvious for the indoor space to comprise an air conditioner which would cool this air, to improve the comfort of the indoor environment.  See e.g., Setoguchi [0045].  This air conditioner would corresponds to the claimed “heat exchanger.”
Claim 42 requires for the device of claim 22, the LCST polymer is grafted onto a surface of the core.
In Yang’s cotton fabric, the LCST polymer is grafted onto each cotton fiber.  Yang p. 1.
Claim 43 requires for the device of claim 22, the core is a cotton core.
In Yang’s cotton fabric, the core (i.e., each of the fibers) is made of cotton.  Yang p. 1.
Claim 44 requires for the system of claim 32, the plurality of fins are arranged in a direction between the inlet and the outlet such that air can flow along the conducting metal foil and alternately circulate between the first and second surfaces.
In Vetrovec, the tray bottom 26 is arranged in a direction between the openings 33 so that air can flow along the structure of the expanded metal forming the tray bottom 26 (i.e., along the metal foil) and circulate through openings in the tray bottom 26.  Vetrovec [0070].  This configuration would result when the tray bottom 10 is manufactured from van Heeswijk’s plate 10, as seen by the fluid flow arrows in van Heeswijk Fig. 4.
Claim 45 requires for the device of claim 22, the conducting metal foil comprises aluminum.  
Vetrovec’s tray bottom 26 is manufactured from materials such as expanded metal.  Vetrovec [0070].  The tray 728 is provided in part to conduct heat to and from the sorption medium 24 to assist in absorbing/desorbing water from the sorption medium.  Id.  The reference, however, does not explicitly disclose the metal used to construct this material.  However, Vetrovec teaches that aluminum is a material with good thermal conductivity.  Id.  Therefore, it would have been obvious to use aluminum to manufacture the tray bottom 26 to ensure that it has good thermal conductivity.  
Additionally, van Heeswijk’s plates 10 are made from aluminum.  Van Heeswijk [0041].  Therefore, because van Heeswijk’s plates 10 serve essentially the same purpose as Vetrovec’s expanded metal tray bottom 26, it would have been obvious for Vetrovec’s tray bottom to be made from aluminum.  MPEP 2144.07 (selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).
Furthermore, when van Heeswijk’s plate 10 are used to construct Vetrovec’s tray bottom 26, the tray bottom 26 would comprise aluminum because van Heeswijk’s plates 10 are made of this material.  Van Heeswijk [0041].
NEW GROUNDS OF REJECTION
There are no new grounds of rejection.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
There are no withdrawn rejections.
(2) Response to Argument
Independent Claim 22
Appellant’s Argument A:
The Appellant first argues that Vetrovec does not teach a device that releases liquid water from sorption medium 24 when it is heated above a lower critical temperature.  See Appeal Br. filed June 21, 2022 (“Appeal Br.”) 6–8.  Rather, it is argued that the sorption medium 24 releases water vapor when heated.  This water vapor is then condensed into liquid water by a condenser.  Id. 
The Examiner agrees that the sorption medium 24 releases water vapor when it is heated.
But, when the water absorbing fabric of Yang replaces the sorption medium 24 of Vetrovec, the fibers in the fabric would release liquid water when heated above a lower critical temperature.  This is because the fibers in Yang comprise a temperature-sensitive polymer, such as PNIPAAm, that is hydrophilic below a lower critical temperature and hydrophobic above the lower critical temperature.  This polymer is the “LCST polymer.”  In this way, the fibers can capture water from humid air at a relatively low temperature, and then release the water, in the form of liquid water, when heated above the lower critical temperature.  
There appears to be no dispute that the fibers in Yang release liquid water when heated above the lower critical temperature.  This is because the Appellant’s specification says that the fibers in the fibrous material layer 4 are coated with a layer of PNIPAAm 10 (an LCST polymer) using the procedure described in Yang.  Spec. filed Mar. 02, 2016 (“Spec.”) [0035].  
Therefore, when Vetrovec is modified in view of Yang, the modified device would release liquid water from the fibers in Yang’s fabric when the fabric is heated above the lower critical temperature of the polymer on the fibers.  The liquid water would then be collected on the surface formed by the condenser 38 in Vetrovec, because this is a lower surface in Vetrovec’s device where liquid water collects, before being drained for further use.  Note also that Fig. 12 illustrates vessel (labeled in Fig. 2 as numeral 58), that collects water that has drained from the device.  The vessel could also correspond to the “collector.”  
The Appellant further argues that the heater in Vetrovec does not selectively heat an LCST polymer above its lower critical temperature.  Appeal Br. 9.  Rather, the lower critical temperature is specific to LCST polymers, and relates to the temperature at which they change state from hydrophilic to hydrophobic.  Id.  In Vetrovec, the sorption medium is heated to drive off water vapor, and it is argued that this in no way relates to a specific lower critical temperature or an LCST polymer.
The Examiner agrees the sorption medium 24 is heated to drive off water vapor, instead of being heated above a lower critical temperature.
But when Vetrovec is modified to include the fabric of Yang—the modified device would heat the fabric above the lower critical temperature of the polymer in the fabric.  This is because, when water needs to be released from the fabric, it is heated above the lower critical temperature of the polymer, so that the polymer becomes hydrophobic to release the water captured by the fabric.  
Appellant’s Argument B:
The Appellant further argues that substituting the material in Yang into the device of Vetrovec would change the principle of operation.  Appeal Br. 9.  The Appellant argues this, asserting that Vetrovec uses an adsorption-desorption-condensation cycle where water is adsorbed by the sorption medium 24, the sorption medium 24 is heated to release water vapor, and the water vapor is cooled to condense liquid water for collection.  Id.  It is argued that substituting the material of Yang for the sorption medium 24 would likely result in a release of water from the fibers prior to the temperature at which the water becomes vapor, thereby fundamentally changing the operating principles of Vetrovec.  The Appellant also argues the system in Vetrovec is closed, while it is unclear how the fabric of Yang would react in a closed system.
Substituting the water absorbing fabric of Yang for the sorption medium 24 in Vetrovec would not change the fundamental principle of operation of Vetrovec.  The system in Vetrovec removes water vapor from air so the water can be collected and used.   The device “operates in two cycles:  adsorption and desorption.”  Vetrovec [0079].  In the adsorption cycle, the sorption medium removes water from air.  In the desorption cycle, the sorption medium 24 is heated to release water so that it can be collected.  
The system in Vetrovec would operate with this same principle using Yang’s fabric in place of the sorption medium 24.  In the adsorption cycle, the fabric would be able to remove water from air, because the fabric is used to capture water from humid atmospheres.  In the desorption cycle, the fabric could be heated to release the water, because the fabric releases water when it is heated above the lower critical temperature of the polymer in the fabric.  
The modified system would not need a condenser, because the water released from Yang’s fabric would be in the form of liquid water, as explained above.  Removing the condenser would not fundamentally change the principle of operation of Vetrovec, because the purpose of the device in Vetrovec is to adsorb water from air, and then release the adsorbed water so that it can be used.  This would occur without a condenser, because the fabric in Yang would capture water at a relatively low temperature, and then release the water when heated to a higher temperature.  The water would then be collected for further use.  Note, however, that Vetrovec’s device could maintain the condenser when it uses the fabric of Yang.  The modified device of Vetrovec would remain operational with a condenser, because the condenser merely cools the inside of the device so that water can condense.  The condenser could be used to remove water from the air that is not collected on the fabric in Yang.
Additionally, Vetrovec as modified would not require it to operate on a closed cycle.  In the Fig. 12 embodiment of Vetrovec, the system is closed during the desorption cycle so that the vapor released from sorption medium 24 can circulate across the condenser to ensure that the water is condensed out of the air.  See Vetrovec [0104].  Because the modified version of Vetrovec would not require a condenser (as the fibers in Yang would release liquid water) the system could be open during the desorption stage.  
But a person of ordinary skill in the art would have expected the fabric in Yang to be usable in a closed system, even if Vetrovec remains closed.  This is because the closed cycle merely recirculates air within the inside of the device.  See Vetrovec [0104].  Yang’s fabric would be able to release water, even with circulating around it, because it is hydrophobic above the liquid critical temperature.  
The Appellant further argues that it would not have been obvious to use Yang’s fabric as the sorption medium 24 in Vetrovec, because doing so would increase the expense and complexity of the system.  Appeal Br. 11.
This is incorrect.  Yang’s fabric is relatively inexpensive because it was developed to address the shortage of water in dry and “poorly economically developed areas of the Earth” with the cotton fabric being an “inexpensive and largely available material.”  Yang p. 1.  The material is not overly complex, because it is described as a “simple sponge-like cotton fabric.”  Id.
But even if the fabric was more expensive than the sorbent material 24 in Vetrovec, it still would have been obvious to use Yang’s fabric in place of the sorbent material 24.  This is because “the fact that a ‘combination would not be made by businessmen for economic reasons’ does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility.”  MPEP 2145(VII) (citing In re Farrenkopf, 713 F.2d 714, 718 (Fed. Cir. 1983)).  
Appellant’s Argument C:
The Appellant next argues that it would not have been obvious to substitute the singe tray 728 illustrated in Fig. 12 of Vetrovec with the multiple plate structure taught in van Heeswijk.  Appeal Br. 12.  Rather, it is argued that this substitution would change the principle of operation of Vetrovec.  The Appellant makes this argument because the dehumidifier in van Heeswijk condenses water on fins of the plates 10, with the condensed water then dripping into a tray for collection.  Id. (citing van Heeswijk [0092]). Whereas in Vetrovec, water is collected by the sorption material 24 on the tray 728, with the sorption material 24 then being heated to vaporize the water, and the water vapor being condensed into liquid water for collection.  As such, the modified version of Vetrovec would no longer be suitable for the adsorption-desorption-condensation cycle.  
The examiner disagrees.  The modification would not change the principle of operation of Vetrovec.  The principle of operation in Vetrovec is to use a water absorbent material to remove water from air, with the water then being removed from the absorbent material and collected.  When Vetrovec is modified to use Yang’s fabric in place of the sorption medium 24—water would be absorbed by the fabric, and then the fabric would be heated above the liquid critical temperature to remove the water.  The water would drain onto the fins in van Heeswijk and drip on the surface formed by Vetrovec’s condenser 38, where it would then drain for collection.  As such, using van Heeswijk’ s plate structure instead of Vetrovec’s tray 728 would not change the principle of operation of Vetrovec.
The Appellant further argues that the structure of van Heeswijk does is not a tray and could not serve the purpose of containing a sorption material.  Appeal Br. 13.
The examiner disagrees.  Each plate 10 in van Heeswijk is a tray that holds a water absorbing material, because each plate has a tray-like structure and supports a fibrous layer 30 used to retain and release water.  See van Heeswijk Fig. 4, [0087].  Therefore, when Yang’s fabric is used as the sorbent material 24 in Vetrovec, a person of ordinary skill in the art would understand that this fabric could be located on the plates 10 of van Heeswijk in the same way as the fibrous layer 30. 
Additionally, the Appellant’s disclosure acknowledges that the plates 10 in van Heeswijk can be used as a tray to hold a water absorbing material.  This is because the specification says that the carrier structure can be the open mesh and fin structures shown in WO2008055981 while laminate may be embodied to have a form as described in WO2008055981.  Spec. [0016], [0022].  WO2008055981 is the WIPO publication of van Heeswijk.  And the laminate is the plate 10 with the fibrous material 30 attached to it.  See van Heeswijk [0088].
The Appellant further argues that the assumption that van Heeswijk’s plate arrangement has a higher dehumidification capacity than Vetrovec is unfounded.  Appeal Br. 13.  Rather, it is argued that the dehumidification capacity of Vetrovec depends on the volume and type of sorption material provided on the tray 728.  The Appellant asserts that van Heeswijk has no adsorptive capacity, and it is the effectiveness of the air conditioner 60 that determines dehumidification capacity.  
The Examiner respectfully disagrees.  The Appellant acknowledges that the device in Vetrovec would have a greater dehumidification capacity with a larger volume of sorbent material.  Appeal Br. 13.  Using van Heeswijk’s plate structure with Vetrovec would increase the amount of sorbent material within Vetrovec, because van Heeswijk’s structure would provide multiple plates 10 rather than a single tray 728.  Each plate 10 would comprise a layer of Yang’s water absorbing fabric in a similar configuration as the fibrous layer 30 provided on the plates 10 in van Heeswijk.  See van Heeswijk Fig. 4, [0087].
Appellant’s Argument D
The Appellant argues that the prior art fails to disclose an LCST laminate as required by the claim.  Appeal Br. 14.  Rather, it is argued that the tray 728 in Vetrovec is not a laminate because the sorbent material 24 comprises granules that are not attached to the tray 728.  
This argument is irrelevant.  Vetrovec is modified to use Yang’s water absorbing fabric as the sorbent material 24, and van Heeswijk’s plate structure for the tray 728.  The water absorbing fabric would be laminated onto the plates 10 of van Heeswijk in the same way that the fibrous material 30 is so attached.  See van Heeswijk Fig. 4, [0087].  The water absorbing fabric in Yang is an LCST material because it comprises an LCST polymer.  Therefore, when Yang’s fabric is laminated onto the plates 10 of van Heeswijk, each plate 10 would be considered an LCST laminate.
The Appellant’s specification acknowledges that this interpretation is correct, because it says that the laminate may be embodied to have a form as described in WO2008055981 while the fibrous material can be coated with the LCST polymer using the procedure described in Yang.  See Spec. [0022], [0035].  As noted, WO2008055981 is the WIPO publication of van Heeswijk, and the laminate is the plate 10 with the fibrous material 30 attached to it.  See van Heeswijk [0088].
The Appellant further argues that even if the fabric of Yang was used as the sorbent material 24 in Vetrovec, there is no suggestion to laminate a first side of a carrier to form an LCST laminate.  Appeal Br. 15.
The examiner disagrees.  In van Heeswijk, a first side of each plate 10 is laminated with the fibrous material 30.  See van Heeswijk Fig. 4, [0088].  The plate 10 would be laminated with Yang’s fabric in the same manner.  Again, the Appellant’s specification acknowledges this configuration, because the laminate may be embodied to have a form as described in WO2008055981 while the fibrous material can be coated with the LCST polymer using the procedure described in Yang.  See Spec. [0022], [0035].
The Appellant further argues that van Heeswijk fails to disclose the claimed LCST laminate, because the reference only refers to a coating material having no function to encourage wicking and drainage.  Appeal Br. 15.  
Even correct, it is irrelevant.  The prior art combination involves laminating Yang’s fabric onto the plates 10 of van Heeswijk, in the same way that the fibrous material 30 of van Heeswijk is attached to the plates.  See van Heeswijk Fig. 4, [0088].  This would form a laminate, because van Heewsijk describes this configuration as being a laminate, and the Appellant’s disclosure acknowledges it to be a laminate as well.
For these reasons, the Examiner respectfully requests that the rejection of claim 22 be affirmed. 
Dependent Claim 32
	The Appellant argues that Vetrovec fails to teach a housing where moist air can flow from an inlet to an outlet over a substrate and circulate between the surfaces on a conducting metal foil, asserting that Vetrovec operates in a closed cycle convective flow.  Appeal Br. 16.
	The examiner disagrees.  Vetrovec does not always operate in a closed cycle convective flow.  Rather, it operates in an open cycle when the device is used for adsorption.  This is seen in Fig. 4 where the doors 42, that cover openings 33, are open.  The openings 33 allow air to exchange from outside of the housing 725 to inside, so that moisture can be removed.  See Vetrovec [0073].  In this way, both openings 33 operate as an inlet and an outlet.  As such, in the configuration seen in Fig. 4, the device can operate as described in claim 32.  Moist air can flow from one opening 33 to the other so that it flows over the fabric of Yang (provided in the location of sorption material 24) and circulate between plates 10 of van Heesjijk (provided where the tray 728 is located).  

    PNG
    media_image4.png
    776
    861
    media_image4.png
    Greyscale

	Also, the limitations from claim 32 that are in dispute—a housing where moist air can flow from an inlet to an outlet over a substrate and circulate between the surfaces of a conducting metal foil—describe the function rather than the structure of the apparatus.  The prior art teaches all of the structural features of the apparatus described in claim 32, as explained in the Final Rejection.  Therefore, the functional limitations do not differentiate the claim 32 from the prior art, because a “claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114(II) (citing Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
	Therefore, the Examiner respectfully requests that the rejection of claim 32 be affirmed.

Claims 28, 30 and 31
	The Appellant fails to substantively argue why claims 28, 30 and 31 are patentable over the prior art.  Therefore, the Examiner respectfully requests that the rejections be affirmed.
Claim 29
	The Appellant fails to substantively argue why claim 29 is patentable over the prior art.  Therefore, the Examiner respectfully requests that the rejection be affirmed.
Claim 34
	Claim 34 requires that the system of claim 32 comprises a heat exchanger communicating with the outlet.  Air leaving the outlet can flow through the heat exchanger and be cooled.
	In Vetrovec, the openings 33 allow exchange of air between the interior of the housing 725 and the atmosphere outside of the housing 725.  Vetrovec [0073].  The device of Vetrovec is suitable for indoor operation, and can be used to dehumidify the indoor air.  Id. at [0103], [0105].  Air conditioners are commonly used to cool indoor air to improve the comfort of the indoor environment.  See Setoguchi [0045], [0090].  Therefore, when the device in Vetrovec is used in an indoor environment—the air that exits the openings 33 would move into the indoor environment surrounding the housing 725.  It would have been obvious for this air to then travel into an air conditioner, so that a heat exchanger could cool the air to improve the comfort of the indoor space.  This simply describes using Vetrovec in a conventional indoor environment with an air conditioning system.  
	The Appellant argues that it is a presumption to assume that air exiting either opening 33 flows into an indoor space, because there is no explicit teaching of this in Vetrovec.  Appeal Br. 18.
	The examiner disagrees.  The device 710 of Vetrovec can be used for dehumidification of indoor air.  Vetrovec [0105].  The openings 33 are provided on either side of the housing to allow air to exchange between the atmosphere outside of the housing 725 and the interior of the housing 725.  Id. at [0073].  Therefore, during operation, humid air from the indoor environment will enter the housing 725 through the openings 33, it will be dehumidified on the sorbent material 24 (replaced by Yang’s fabric) and the dehumidified air will return to the indoor environment through the openings 33.
	The Appellant also argues that there is no basis to assume that an air conditioner would be provided to communicate with the openings 33, whereby air leaving the openings 33 can flow through a heat exchanger and be cooled.  Appeal Br. 18.  But air conditioning systems are ubiquitous.  So there is nothing patentable about cooling the air that exits the openings 33 in an air conditioning system.
  	The Appellant further argues that the rejection is in error because it concludes that the air conditioner of Setoguchi could or would be placed behind the outlet of Vetrovec.  Appeal Br. 18.  
	This argument is not presented in the rejection of claim 34 of the Final Rejection.  And this argument would be unnecessary because claim 34 does not describe the location of the heat exchanger in relationship to the outlet.  Rather, it says that the system comprises “a heat exchanger communicating with the outlet, whereby air leaving the outlet can flow through the heat exchanger and be cooled.” 
	For these reasons, the Examiner respectfully request that the rejection of claim 34 be affirmed.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
Conferees:
/JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT J HILL JR/Primary Examiner, TC 1700  

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yang is cited in the record as the 5-page Non Patent Literature document dated Mar. 02, 2016.  An additional copy of this reference, indicating that it was first published on Jan. 09, 2013, is in the record as the 25-page Non Patent Literature document dated Aug. 18, 2020.